The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This office action is in response to communication filed 007/22/22.

Response to Arguments
	
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references of Li an Feber is relied upon for teaching smart card that include a processor for  determining whether a match occurs between a sequence of manual input entered using a plurality of button on a smart card (US 7051929, col. 5 lines 28-39). The reference of Lyons is further relied upon for teaching the use of a EMV chip for performing a smart card function (paragraph 026). It is the examiner’s position that the EMV serves the purposes of allowing the smart card to be compatible to the EMV industrial standard without altering the function of determining whether a match occurs between a sequence of manual input entered using a plurality of button on a smart card and a stored sequence.
Applicant argues that Lyons’ disclosure is consistent with the chip-
and-pin technology of EMV in which a reader uses the PIN to verify the cardholder identity with or without extracting data from the card. The EMV chips do not compare PIN numbers at least because the output is not trusted (i.e., fraudulent card verifies itself). Accordingly, Applicant’s claims proceed contrary to conventional wisdom, which is strong evidence of nonobviousness. In re Hedges,
783 F.2d 1038, 1041 (Fed. Cir. 1986); W.L. Gore & Assocs.,Inc. v. Garlock, Inc., 721 F.2d 1540, 1552 (Fed. Cir. 1983). It is the examiner’s position that the reference of Lyons is not relied upon for teaching the use of buttons or keypad on the card to input a PIN. The reference of Lyons is only relied upon for teaching the conventional practice of using a EMV chip on a smart card. It is also examiner’s position that smart card with EMV chip that include buttons or keypad as input means are generally available in the art (US 6079621, col. 3 lines 3-33).

Regarding applicant’s argument regarding the reference of Doughty, the reference of Doughty is relied upon for teaching a dynamic magnetic strip and communication device for reading information from the magnetic strip in order to allow the card to be read by different types of reader (paragraph 085).




	



  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 9-10, 12-13, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li US Patent 7051929 in view of Ferber et al. US Patent US Patent Application Publication 20050211785 and further in view of Lyons et al. US Patent Application Publication 20070095892.


    Regarding claim 1, Li teaches a card comprising:
a plurality of buttons (11, fig. 2, col. 5 lines 31-49);
a processor 6 (col. 4 lines 33-47);
determining whether a match occurs between a sequence of manual input entered into said plurality of buttons and a stored sequence, wherein data is displayed on a display if said match occurs (col. 5 lines 28-39). Li is not explicit in teaching the processor determining that the input sequence from the buttons is validated by the processor by comparing the entered sequence with a stored sequence and the processor is an EMV chip.  Ferber in an analogous art teaches the processor receiving an input sequence and comparing the input sequence with a stored sequence in order to validate the user this (paragraph 046). Lyons in an analogous art teaches the use of an EMV chip on the credit card to store information and processing (paragraph 026). 
	It would have been obvious to one of ordinary skill in the art for the EMV chip to determines that the input sequence from the buttons is validated by the processor by comparing the entered sequence with a stored sequence in Li as disclosed by Ferber because the processor of Li determines a match occurs between a sequence of manual input entered into said plurality of buttons and a stored sequence and comparing the entered sequence with a stored sequence represent the efficient and reliable way of validating the input sequence. The use of an EMV chip further provide an improvement over the system of Li in view of Ferber in order to provide for compliant EMV smart card that is suitable for EMV-compliant applications for a wide range of financial transactions.
Regarding claims 4-5, Li teaches a card displaying data (col. 5 lines 29-39) and the display is located to the right of the fourth button. (Figure 2) but is silent on teaching the display is located above the second button. It is the examiner's position that the function of the card does not change in regards to the location of the display to the second button.
It would have been obvious to one of ordinary skill in the art for the display to be located above the second button because the locating of the display with respect to the button only required routine skill in the art because the function of the display does not change based on the location and is based on the design choice. 
Regarding claims 9-10 and 12, Li teaches the card comprises a card reading communication device and teaches the card has a magnetic strip (4), (col. 4 lines 22-45).

Regarding claim 13, Li teaches a card reader communication device for communicating data to the bank after a match occurs (figure 3).
Regarding claim 17, Li teaches the sequence of manual input is a personal identification number (col. 5 lines 29-39).
Regarding claims 18-19, Li teaches the data include a portion of a payment number and a credit card number (col. 5 line 56-col. 6 line 10).
Regarding claim 20, Li teaches the data include a portion of a payment number and a credit card number (col. 5 line 56-col. 6 line 10) but is silent on teaching the use of debit card. Ferber in an analogous art teaches the of debit card as an alternative to credit cards and credit and debit card are both use in carrying out financial transactions (paragraph 03).
It would have been obvious to one of ordinary art for the data to include a debit card number because debit cards are an alternative to credit cards and credit and debit card are both use in carrying out financial transactions

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li US Patent 7051929 in view of Ferber et al. US Patent US Patent Application Publication 20050211785 in view of Lyons et al. US Patent Application Publication 20070095892 and further in view of Freeman et al. US Patent 6019284.
Regarding claims 2-3, Li in view of Ferber et al. is silent on teaching a bi-stable or non-stable display. Freeman et al. in an analogous art teaches the use of a bi-stable display on a card and teaches selecting a bi-stable display in order to make it unnecessary for the card to have its own power supply because the display will maintain the image when the power has been removed (col. 4 line 53-col. 5 line 5).
It would have been obvious to one of ordinary skill in the art to modify the system of Li in view of Ferber et al. because bi-stable display is an alternative to the non bi-stable display and is selected based whether the displayed image must be maintained when the power has been removed.
Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li US Patent 7051929 in view of Ferber et al. US Patent US Patent Application Publication 20050211785 in view of Lyons et al. US Patent Application Publication 20070095892and further in view of Jain et al. US Patent Application Publication 20050234769. 
Regarding claim 7, Li in view of Ferber is silent on teaching the card comprises a RFID chip. Jain et al. in an analogous art teaches a card that comprises a RFID chip (abstract).
It would have been obvious to one of ordinary skill in the art to modify the system of Li in view of Ferber as disclosed by Jain et al. because RFID devices are widely available and provides an efficient means for wirelessly providing identification information.
Regarding claim 8, Li teaches the card comprising an IC chip (6), a battery (col. 4 lines 31-35) but is silent on teaching the card comprises a RFID chip. Jain et al. in an analogous art teaches a card that comprises a RFID chip (abstract).
It would have been obvious to one of ordinary skill in the art to modify the system of Li in view of Ferber as disclosed by Jain et al. because RFID devices are widely available and provides an efficient means for wirelessly providing identification information.
        Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Li US Patent 7051929 in view of Ferber et al. US Patent US Patent Application Publication 20050211785 in view of Lyons et al. US Patent Application Publication 20070095892and further in view of Doughty et al. US Patent 20060161789.
Regarding claim 11, Li is silent on teaching a dynamic magnetic stripe communication device. Doughty et al. in an analogous art teaches a dynamic magnetic strip and communication device for reading information from the magnetic strip (paragraph 085).
It would have been obvious to one of ordinary skill in the art to modify the system of Li in view of Ferber because such modification represents the substitution of one type of magnetic strip for another to achieve the predictable result of providing credit card information. 

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Li US Patent 7051929 in view of Ferber et al. US Patent US Patent Application Publication 20050211785 in view of Lyons et al. US Patent Application Publication 20070095892 and further in view of Wang US Patent Application Publication 20030004827.
Regarding claim 16, Li in view of Ferber et al. is silent on teaching the card reader communicates the data block serially. Wang in an analogous art teaches a card reader communicating data block serially (paragraph 081).
It would have been obvious to one of ordinary skill in the art to modify the system of Li in view of Ferber as disclosed by Wang because data blocks are generally communicated in a serial or parallel mode and represents choice of communicating data from a finite number of choices and producing a predictable result. 




                




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2686